Wade, 0. J.
It does not appear that the court committed any error in overruling the certiorari in this case. The magistrate’s original and amended answer apparently included everything relating to the ease which was embraced by his knowledge thereof; and we can not say that the court erred in failing to allow the petitioner to except further to the answers, and in finally overruling the certiorari, since the allegations made in the petition and not verified by the answer of the magistrate could not be considered. Gilmore v. Georgian Co., 17 Ga. App. 759 (88 S. E. 416), and cases cited.

Judgment affirmed.


George and Luhe, JJ., concur.